[Cite as Jones v. Vermilion Local School Dist. Bd. of Edn., 2022-Ohio-3949.]




                              IN THE COURT OF CLAIMS OF OHIO



 ERIK W. JONES, et al.                                  Case No. 2022-00666PQ

         Requesters                                     Judge Patrick E. Sheeran

         v.                                             JUDGMENT ENTRY

 VERMILION LOCAL SCHOOL DISTRICT
 BOARD OF EDUCATION

         Respondent



        {¶1} On September 28, 2022, a Special Master issued a Recommendation To
Dismiss in this case. The Special Master states:
        On review of the complaint, relators’ allegations and prayer for relief relate
        entirely to R.C. 121.22 and other declaratory and injunctive matters.
        (Complaint at 6-7.) The complaint does not allege denial of access to public
        records in violation of division (B) of section 149.43 of the Revised Code.
        The Special Master finds the Court of Claims lacks jurisdiction over relators’
        stated causes of action and recommends the complaint be DISMISSED
        pursuant to Civ.R. 12(B)(1).
(Recommendation To Dismiss, 2.) The Special Master also recommends dismissal of
Requesters’ Complaint pursuant to Civ.R. 12(B)(6). (Recommendation To Dismiss, 3.)
The Special Master further states,
                 Upon consideration of the pleadings and attachments, the Special
        Master recommends the court dismiss relators’ claims for lack of jurisdiction
        over the subject matter, without prejudice. The Special Master further
        recommends the court dismiss relator’s claims for failure to state any claim
        for which relief may be granted by this court, without prejudice. It is
        recommended that costs be assessed to relators.
Case No. 2022-00666PQ                        -2-                       JUDGMENT ENTRY


(Recommendation To Dismiss, 4.)
       {¶2} The Ohio Court of Claims “is a statutorily created court.” State ex rel. DeWine
v. Court of Claims of Ohio, 130 Ohio St.3d 244, 2011-Ohio-5283, 957 N.E.2d 280, ¶ 19.
The jurisdiction of the Ohio Court of Claims “is limited by statute and specifically confined
to the powers conferred by the legislature.” State ex rel. DeWine at ¶ 21. Accord Littleton
v. Holmes Siding Contr., Ltd., 10th Dist. Franklin No. 13AP-138, 2013-Ohio-5602, ¶ 8,
citing Steward v. State, 8 Ohio App.3d 297, 299, 456 N.E.2d 1333 (10th Dist.1983) (“[t]he
Court of Claims is a court of limited jurisdiction and may exercise only that jurisdiction
specifically conferred upon it by the General Assembly”).
       {¶3} Under R.C. 2743.03(A)(3), in addition to “[the Court of Claims’] exclusive,
original jurisdiction as conferred by [R.C. 2743.03(A)(1) and (2)], the court of claims has
exclusive, original jurisdiction * * * (b) Under section 2743.75 of the Revised Code to hear
complaints alleging a denial of access to public records in violation of [R.C. 149.43(B)],
regardless of whether the public office or person responsible for public records is an office
or employee of the state or of a political subdivision.” See R.C. 2743.75(A). Pursuant to
R.C. 2743.75(D)(2), “[n]otwithstanding any provision to the contrary in this section, upon
the recommendation of the special master, the court of claims on its own motion may
dismiss [a] complaint at any time.”
       {¶4} The Court adopts the Special Master’s finding of a lack of subject-matter
jurisdiction over Requesters’ stated causes of action, as Requesters essentially present
claims alleging violations of the Ohio Open Meetings Act, see R.C. 121.22, and bylaws
of the Vermilion Local School District in their Complaint. The Court does not, however,
adopt the Special Master’s recommendation for a Civ.R. 12(B)(6) dismissal without
prejudice. See Zalvin v. Ayers, 2020-Ohio-4021, 157 N.E.3d 256, ¶ 35 (1st Dist.) (“a
dismissal under Civ.R. 12(B)(6) operates as an adjudication on the merits and properly
results in a dismissal with prejudice”); see also R.C. 2743.03(D) (providing that the “Rules
of Civil Procedure shall govern practice and procedure in all actions in the court of claims,
except insofar as inconsistent with this chapter”).
       {¶5} In accordance with R.C. 2743.75(D)(2) and the Special Master’s
recommendation for dismissal of Requesters’ stated causes of action for lack of subject-
matter jurisdiction, the Court sua sponte DISMISSES Requesters’ Complaint without
Case No. 2022-00666PQ                        -3-                       JUDGMENT ENTRY


prejudice. Accord Dilatush v. Bd. of Review, 107 Ohio App. 551, 552-553, 160 N.E.2d
309 (2d Dist.1959) (“[w]hen there is a lack of jurisdiction, a dismissal of the action is the
only proper order”); Pyramid Ents. L.L.C. v. City of Akron Dept. of Neighborhood
Assistance, 9th Dist. Summit No. 28623, 2018-Ohio-2178, ¶ 18.              Court costs are
assessed equally to Requesters. The Clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge


Filed October 25, 2022
Sent to S.C. Reporter 11/4/22